Citation Nr: 1707807	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel






INTRODUCTION


The Veteran served on active duty in the United States Navy from October 1963 to September 1967 and from February 2003 to April 2004.  The Veteran also had additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In April 2015 correspondence, the Veteran withdrew his July 2011 request for a Board hearing and accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e)(2016).  In May 2015 and June 2016, the Board remanded this appeal to the RO for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the claim can be decided on the merits.  Specifically, the Board in June 2016 most recently remanded the appeal to obtain an adequate opinion as to the origins or etiology of the Veteran's COPD, to include whether it caused or aggravated by his twelve service-connected disabilities, including the limits they place on his activities and exercise.  Moreover, the post-remand record shows that VA obtained a new opinion in August 2016.  

However, the Board does not find the opinion adequate because it does not specifically address nor provide a rationale as to why the Veteran's twelve service-connected disabilities did not aggravate his COPD, including because of the limits they place on his activities and exercise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that it must again remand the appeal to obtain this needed medical opinion.  Stegall v. West 11 Vet. App. 268 (1998). 

On remand, the AOJ should also obtain and associate with the claims file any other outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-August 2016 treatment records held by the Hampton VA Medical Center.

2.  After obtaining authorizations from the Veteran, associate with the claims file any other outstanding private treatment records, including records from the University of Virginia Health System and Sentara Healthcare.  

3.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination by the same examiner who conducted the August 2015 VA examination or, if not available, another qualified examiner.  The claims folder shall be made available to and reviewed by the examiner.   After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

In providing the requested opinions, the examiner should specifically take into account and discuss the fact that the Veteran is currently service connected for the following disabilities: (i) degenerative arthritis and disk disease of the lumbar spine; (ii) patellofemoral syndrome of the left knee; (ii) bilateral glaucoma; (iv) patellofemoral syndrome of the right knee with small superoposterior patellar spur; (v) recurrent left lower extremity intervertebral disc syndrome; (vii) non-Hodgkin's lymphoma involving the paranasal sinuses; (viii) right knee instability; (ix) left knee instability; (x) bilateral open angle glaucoma; (xi) hypertension; and (xii) post-operative scars of the right knee. 

(a)  Is it at least as likely as not that COPD is related to or had its onset in service?

(b)  Is it at least as likely as not that COPD is caused by any of the Veteran's twelve service-connected disabilities, individually or collectively, to include the limits they place on his activities and exercise?

(c)  Is it at least as likely as not that COPD is aggravated (i.e., permanently worsened) by any of the Veteran's twelve service-connected disabilities, individually or collectively, to include the limits they place on his activities and exercise?

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any additional development deemed necessary, adjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


